United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1057
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Derrick D. Jones,                        *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: December 28, 2006
                                 Filed: January 8, 2007
                                  ___________

Before SMITH, MAGILL, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Derrick Jones appeals the district court’s1 denial of his 18 U.S.C. § 3582(c)(2)
sentence-reduction motion. Having carefully reviewed the record, we find that Jones
is not entitled to a sentence reduction based on any subsequent lowering of the
sentencing range by the Sentencing Commission. See 18 U.S.C. § 3582(c)(2).

     Accordingly, we affirm, see 8th Cir. R. 47B, and we deny Jones’s appellate
motion.
                    ______________________________



      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.